Name: Commission Regulation (EC) No 123/96 of 25 January 1996 amending Regulation (EC) No 2307/95 fixing, for unginned cotton, the estimated production and amount of the advance on the aid for the 1995/96 marketing year
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  cooperation policy
 Date Published: nan

 26. 1 . 96 | EN I Official Journal of the European Communities No L 20/7 COMMISSION REGULATION (EC) No 123/96 of 25 January 1996 amending Regulation (EC) No 2307/95 fixing, for unginned cotton , the estimated production and amount of the advance on the aid for the 1995/96 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton , as last amended by Council Regulation (EC) No 1 553/95 ('), Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 laying down the general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81 (2), and in particular Article 11 ( 1 ) thereof, Whereas Article 5 (3) of Regulation (EC) No 1554/95 provides that the amount of the advance on the aid must be determined by taking account of the estimated produc ­ tion of unginned cotton and of the anticipated amount of the aid, without, however, exceeding 40 % of the guide price ; whereas in application of those criteria the amount of the advance for the 1995/96 marketing year was fixed in Article 1 (2) of Commission Regulation (EC) No 2307/95 (3) at 40 % of the guide price for Spain and at a lower amount for the other Member States ; Whereas in the light of a revised estimate of the forecast production for cotton and of the anticipated level of aid in the Member States concerned the amount of the advance fixed for the Member States other than Spain for the marketing year in question should be increased ; Whereas in order to ensure that all operators are treated equally, the increase in the advance should apply retro ­ actively ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : Article 1 In the second indent of Article 1 (2) of Regulation (EC) No 2307/95 the amount of 'ECU 29,210 ' is hereby replaced by 'ECU 42,52'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 30 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 January 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 30 . 6. 1995, p . 45 . 0 OJ No L 148 , 30 . 6. 1995, p . 48 . 3) OJ No L 233, 30 . 9 . 1995, p . 51 .